



Exhibit 10.1


FOURTH AMENDING AGREEMENT
THIS FOURTH AMENDING AGREEMENT (the “Amendment”) is dated as of November 30,
2018 and is entered into between Whistler Mountain Resort Limited Partnership
(“Whistler LP”), by its general partner, Whistler Blackcomb Holdings Inc. (the
“Parent GP”), and Blackcomb Skiing Enterprises Limited Partnership (“Blackcomb
LP” and together with Whistler LP, the “Borrowers”), by its general partner,
Parent GP, the guarantors party hereto, the Continuing Lenders (as defined
below) and The Toronto-Dominion Bank, as administrative agent (the
“Administrative Agent”);
WHEREAS the Borrowers, the lenders from time to time party thereto (the
“Lenders”), the guarantors from time to time party thereto (the “Guarantors”)
and the Administrative Agent are parties to an Amended and Restated Credit
Agreement dated as of November 12, 2013, as amended by a First Amending
Agreement dated as of October 30, 2014, a Second Amending Agreement and Waiver
dated as of October 14, 2016 and a Third Amending Agreement dated as of February
13, 2017 (as amended, restated, amended and restated, supplemented, extended or
otherwise modified to but excluding the date hereof, the “Credit Agreement”);
AND WHEREAS the Borrowers have submitted an extension request (the “Extension
Request”) to extend the Maturity Date under the Credit Agreement to December 15,
2023 (the “New Maturity Date”);
AND WHEREAS pursuant to Section 18.01 of the Credit Agreement, the Extension
Request requires the approval of all of the affected Lenders;
AND WHEREAS one of the Lenders, Raymond James Finance Company of Canada Ltd.
(the “Exiting Lender”), has agreed to assign in full its $20,000,000 Commitment
under the Credit Agreement, and two of the Lenders, HSBC Bank Canada and
Fédération des caisses Desjardins du Québec, have each agreed to acquire and
assume $10,000,000 of the Exiting Lender’s Commitment, a corresponding portion
of the Accommodations Outstanding and the Exiting Lender's rights and
obligations under the Credit Agreement, in each case pursuant to Assignment and
Assumptions in the form contemplated by the Credit Agreement (the “Exiting
Lender Assignments and Assumptions”);
AND WHEREAS the parties hereto wish to amend the Credit Agreement to reflect the
New Maturity Date and the revised allocation of the Commitments among the
Lenders that will be party to the Credit Agreement after giving effect to the
Exiting Lender Assignments and Assumptions (the “Continuing Lenders”), as of the
date on which all conditions to the effectiveness of this Amendment have been
satisfied;
NOW THEREFORE for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:
ARTICLE 1
INTERPRETATION
Capitalized terms used in this Amendment and not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement.







--------------------------------------------------------------------------------

- 2 -




ARTICLE 2
AMENDMENTS TO CREDIT AGREEMENT
Subject to the satisfaction of each of the conditions set forth in this
Amendment, and in reliance on the representations, warranties and agreements
contained in this Amendment, the Credit Agreement is hereby amended as follows:
2.1
Definition of Maturity Date

Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Maturity Date” in its entirety and replacing it with the
following:
““Maturity Date” means December 15, 2023, or any subsequent date to which the
Maturity Date is extended in accordance with Section 2.11.”
2.2
Schedule 10

Schedule 10 of the Credit Agreement is hereby deleted in its entirety and
replaced with the new form of Schedule 10 attached as Exhibit A hereto.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES
3.1
Representations and Warranties

Each of the Parent GP and the Loan Parties represents and warrants that the
representations and warranties contained in Section 7.01 of the Credit Agreement
continue to be true and correct as if made on and as of the date hereof except
for those changes to the representations and warranties which have been
disclosed to and accepted by the Administrative Agent and the Lenders pursuant
to section 18.01 of the Credit Agreement and any representation and warranty
which is stated to be made only as of a certain date (and then as of such date).
Each of the Parent GP and the Loan Parties further represents and warrants that:
(a)
no Default or Event of Default has occurred and is continuing or would exist
after giving effect to the amendments contemplated hereto;

(b)
it has all requisite corporate, partnership or other power and authority to
enter into and perform its obligations under this Amendment;

(c)
the execution, delivery and performance of this Amendment has been duly
authorized by all corporate, partnership or other analogous actions required and
this Amendment has been duly executed and delivered by it, and constitutes a
legal, valid and binding obligation enforceable against it in accordance with
its terms, subject only to any limitations under Laws relating to (i)
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors’ rights generally; and (ii) general equitable principles including the
discretion that a court may exercise in granting of equitable remedies; and

(d)
the execution and delivery of this Amendment and the performance of its
obligations hereunder and compliance with the terms, conditions and provisions
hereof, will not






--------------------------------------------------------------------------------

- 3 -




(i) conflict with or result in a breach of any of the material terms, conditions
or provisions of (a) its partnership agreement or other constating documents, as
applicable, or by‑laws, (b) any Law, (c) any Material Agreement or Material
Permit, or (d) any judgment, injunction, determination or award which is binding
on it; or (ii) result in, require or permit (x) the imposition of any
Encumbrance in, on or with respect to the Assets now owned or hereafter acquired
by it (other than pursuant to the Security Documents or which is a Permitted
Encumbrance), (y) the acceleration of the maturity of any material Debt binding
on or affecting it, or (z) any third party to terminate or acquire any rights
materially adverse to Parent GP or the applicable Loan Party under any Material
Agreement.

ARTICLE 4
CONFIRMATION OF SECURITY
4.1
Confirmation of Security Documents

Each of the Parent GP, the Borrowers and the other Loan Parties hereby
acknowledges and confirms that each Security Document to which it is a party:
(a)
is and shall remain in full force and effect in all respects, notwithstanding
the amendments and supplements to the Credit Agreement made pursuant to this
Amendment, and has not been amended, terminated, discharged or released;

(b)
constitutes a legal, valid and binding obligation of the undersigned,
enforceable against the undersigned in accordance with its terms; and

(c)
shall, together with that portion of the Security constituted thereby, continue
to exist and apply to all of the Guaranteed Obligations and other obligations of
the undersigned including, without limitation, any and all obligations,
liabilities and indebtedness of the undersigned pursuant to Accommodations or
otherwise outstanding under the Credit Agreement and the other Credit Documents
to which it is a party.

4.2
Nature of Acknowledgements

The foregoing acknowledgements and confirmations (i) are in addition to and
shall not limit, derogate from or otherwise affect any provisions of the Credit
Agreement or the other Credit Documents, and (ii) do not serve as an
acknowledgment by any of the Lenders or the Administrative Agent that, in the
event of a future change to the constitution of any Loan Party, any material
change to the terms of the Credit Agreement or the other Credit Documents or any
other change of circumstances, a similar acknowledgment and confirmation need be
entered into.
4.3
Further Assurances

The parties hereto shall from time to time do all such further acts and things
and execute and deliver all such documents as are required in order to effect
the full intent of and fully perform and carry out the terms of this Agreement.





--------------------------------------------------------------------------------

- 4 -





ARTICLE 5
CONDITIONS
The effectiveness of this Amendment is subject to the satisfaction of the
following conditions precedent:
(a)
the Administrative Agent shall have received a copy of this Amendment duly
executed by all parties hereto;

(b)
the Administrative Agent shall have received a copy of each of the Exiting
Lender Assignments and Assumptions duly executed by all parties thereto;

(c)
the Administrative Agent shall have received, on behalf of the Continuing
Lenders, payment in full from the Borrowers of all fees relating to the
Amendment;

(d)
the Administrative Agent shall have received an officer’s certificate of Parent
GP (i) attaching the written resolutions of the directors of Parent GP, dated on
or about November 12, 2013, approving, among other things, the execution and
delivery of the Credit Agreement and related documents and agreements by Parent
GP and the Borrowers, and the performance by them of their respective
obligations thereunder (the “Resolutions”), and (ii) confirming that the
Resolutions remain in full force and effect, unamended to the date hereof;

(e)
no Default or Event of Default shall have occurred and be continuing; and

(f)
all representations and warranties set out in the Credit Documents and this
Amendment shall be true and correct as if made on and as of the date hereof
except for those changes to the representations and warranties which have been
disclosed to and accepted by the Administrative Agent and the Lenders pursuant
to section 18.01 of the Credit Agreement and any representation and warranty
which is stated to be made only as of a certain date (and then as of such date).

ARTICLE 6
MISCELLANEOUS
6.1
Benefits

This Amendment shall be binding upon and shall inure to the benefit of the
parties hereto and their respective permitted successors and assigns.
6.2
References to the Credit Agreement

As of and from the effective date of this Amendment, each reference to the
“Credit Agreement” in any of the Credit Documents (including the Credit
Agreement) shall be deemed to be a reference to the Credit Agreement, as amended
by this Amendment.





--------------------------------------------------------------------------------

- 5 -




6.3
Governing Law

This Amendment and the rights and obligations of the parties hereunder shall be
construed in accordance with and governed by the laws of the Province of British
Columbia and the federal laws of Canada applicable therein.
6.4
Credit Document

This Amendment shall be a Credit Document.
6.5
Limited Effect

Except as expressly provided herein, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect and are hereby
ratified and confirmed by the Borrowers.
6.6
Counterparts

This Amendment may be executed in any number of counterparts, including by
facsimile or portable document format, each of which shall be deemed to be an
original.
[Remainder of this page intentionally left blank]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.


 
 
WHISTLER MOUNTAIN RESORT LIMITED PARTNERSHIP, by its general partner, WHISTLER
BLACKCOMB HOLDINGS INC., as Borrower
By:
/s/ Michael Z. Barkin
 
Name: Michael Z. Barkin
Title: Executive Vice President and Chief Financial Officer
 
 
 
 
 
 
BLACKCOMB SKIING ENTERPRISES LIMITED PARTNERSHIP, by its general partner,
WHISTLER BLACKCOMB HOLDINGS INC., as Borrower
By:
/s/ Michael Z. Barkin
 
Name: Michael Z. Barkin
Title: Executive Vice President and Chief Financial Officer
 
 
 
 








--------------------------------------------------------------------------------








 
 
THE TORONTO-DOMINION BANK, as Administrative Agent
By:
/s/ Feroz Haq
 
Feroz Haq
 
Director, Loan Syndications - Agency








--------------------------------------------------------------------------------






 
 
THE TORONTO-DOMINION BANK, as Lender
By:
/s/ Rahim Kabani
 
Rahim Kabani
 
Managing Director
By:
/s/ Ben Montgomery
 
Ben Montgomery
 
 
 
Director
 
 
 
 
 
 
BANK OF AMERICA, N.A., CANADA BRANCH, as Lender
By:
/s/ David Rafferty
 
David Rafferty
 
Vice President
 
 
 
 
 
 
BANK OF MONTREAL, as Lender
By:
/s/ Tony Chong
 
Tony Chong
 
Director - Corporate Finance Division
By:
/s/ Doug Mills




Doug Mills
 
 
 
Managing Director - Corporate Finance Division
 
 
 
 
 
 
WELLS FARGO BANK, N.A., CANADIAN BRANCH, as Lender
By:
/s/ Chris Sheppard
 
Chris Sheppard
 
Senior Vice President
By:
/s/ John Davis
 
John Davis
 
 
 
Senior Vice-President
Regional Manager
 
 
 
 
 




ROYAL BANK OF CANADA, as Lender
By:
/s/ Andra Bosneaga
 
Andra Bosneaga
 
Vice-President








--------------------------------------------------------------------------------




 
 
CANADIAN IMPERIAL BANK OF COMMERCE, as Lender
By:
/s/ Zee Noorani
 
Zee Noorani
By:
/s/ Thomas MacGregor
 
Thomas MacGregor
 
 
 
 
 
 
FÉDÉRATION DES CAISSES DESJARDINS DU QUÉBEC, as Lender
By:
/s/ Oliver Sumugod
 
Oliver Sumugod
 
Director
By:
/s/ Matt van Remmen
 
Matt van Remmen
 
 
 
Managing Director
 
 
 
 
 
 
HSBC BANK CANADA, as Lender
By:
/s/ Todd Patchell
 
Todd Patchell
 
Vice President
By:
/s/ Reid Hamilton
 
Reid Hamilton
 
 
 
Assistant Vice President - Corporate Banking






--------------------------------------------------------------------------------








 
WHISTLER MOUNTAIN RESORT LIMITED PARTNERSHIP, by its general partner, WHISTLER
BLACKCOMB HOLDINGS INC., as Guarantor
By:
/s/ Michael Z. Barkin
 
Name: Michael Z. Barkin
Title: Executive Vice President and Chief Financial Officer
 
 





 
BLACKCOMB SKIING ENTERPRISES LIMITED PARTNERSHIP, by its general partner,
WHISTLER BLACKCOMB HOLDINGS INC., as Guarantor
By:
/s/ Michael Z. Barkin
 
Name: Michael Z. Barkin
Title: Executive Vice President and Chief Financial Officer
 
 





 
WHISTLER BLACKCOMB HOLDINGS INC., as Guarantor
By:
/s/ Michael Z. Barkin
 
Name: Michael Z. Barkin
Title: Executive Vice President and Chief Financial Officer
 
 





 
WHISTLER & BLACKCOMB MOUNTAIN RESORTS LIMITED, as Guarantor
By:
/s/ Michael Z. Barkin
 
Name: Michael Z. Barkin
Title: Executive Vice President and Chief Financial Officer
 
 





 
PEAK TO CREEK LODGING COMPANY LTD., as Guarantor
By:
/s/ Michael Z. Barkin
 
Name: Michael Z. Barkin
Title: Executive Vice President and Chief Financial Officer
 
 
 
 








--------------------------------------------------------------------------------








 
BLACKCOMB MOUNTAIN DEVELOPMENT LTD., as Guarantor
By:
/s/ Michael Z. Barkin
 
Name: Michael Z. Barkin
Title: Executive Vice President and Chief Financial Officer
 
 





 
GARIBALDI LIFTS LTD., as Guarantor
By:
/s/ Michael Z. Barkin
 
Name: Michael Z. Barkin
Title: Executive Vice President and Chief Financial Officer
 
 





 
WHISTLER BLACKCOMB EMPLOYMENT CORP., as Guarantor
By:
/s/ Michael Z. Barkin
 
Name: Michael Z. Barkin
Title: Executive Vice President and Chief Financial Officer
 
 





 
WHISTLER/BLACKCOMB MOUNTAIN EMPLOYEE HOUSING LTD., as Guarantor
By:
/s/ Michael Z. Barkin
 
Name: Michael Z. Barkin
Title: Executive Vice President and Chief Financial Officer
 
 








--------------------------------------------------------------------------------










 
WHISTLER SKI SCHOOL LTD., as Guarantor
By:
/s/ Michael Z. Barkin
 
Name: Michael Z. Barkin
Title: Executive Vice President and Chief Financial Officer
 
 





 
CRANKWORX EVENTS INC., as Guarantor
By:
/s/ Michael Z. Barkin
 
Name: Michael Z. Barkin
Title: Executive Vice President and Chief Financial Officer
 
 





 
WHISTLER HELI-SKIING LTD., as Guarantor
By:
/s/ Michael Z. Barkin
 
Name: Michael Z. Barkin
Title: Executive Vice President and Chief Financial Officer
 
 
 
 








--------------------------------------------------------------------------------










 
PEAK TO CREEK HOLDINGS CORP., as Guarantor
By:
/s/ Michael Z. Barkin
 
Name: Michael Z. Barkin
Title: Executive Vice President and Chief Financial Officer
 
 





 
WB LAND INC., as Guarantor
By:
/s/ Michael Z. Barkin
 
Name: Michael Z. Barkin
Title: Executive Vice President and Chief Financial Officer
 
 





 
WHISTLER BLACKCOMB GENERAL PARTNER LTD., as Guarantor
By:
/s/ Michael Z. Barkin
 
Name: Michael Z. Barkin
Title: Executive Vice President and Chief Financial Officer
 
 








--------------------------------------------------------------------------------








 
WB/T DEVELOPMENT LTD., as Guarantor
By:
/s/ Michael Z. Barkin
 
Name: Michael Z. Barkin
Title: Executive Vice President and Chief Financial Officer
 
 




 
BLACKCOMB SKIING ENTERPRISES LTD., as Guarantor
By:
/s/ Michael Z. Barkin
 
Name: Michael Z. Barkin
Title: Executive Vice President and Chief Financial Officer
 
 




 
AFFINITY SNOWSPORTS INC., as Guarantor
By:
/s/ Michael Z. Barkin
 
Name: Michael Z. Barkin
Title: Executive Vice President and Chief Financial Officer
 
 
 
 








--------------------------------------------------------------------------------








 
WHISTLER ALPINE CLUB INC., as Guarantor
By:
/s/ Michael Z. Barkin
 
Name: Michael Z. Barkin
Title: Executive Vice President and Chief Financial Officer
 
 




 
WB LAND (CREEKSIDE SNOW SCHOOL) INC., as Guarantor
By:
/s/ Michael Z. Barkin
 
Name: Michael Z. Barkin
Title: Executive Vice President and Chief Financial Officer
 
 
 
 




 
1016563 B.C. LTD., as Guarantor
By:
/s/ Michael Z. Barkin
 
Name: Michael Z. Barkin
Title: Executive Vice President and Chief Financial Officer





 
SUMMIT SKI LIMITED, as Guarantor
By:
/s/ Michael Z. Barkin
 
Name: Michael Z. Barkin
Title: Executive Vice President and Chief Financial Officer








--------------------------------------------------------------------------------





Exhibit A
SCHEDULE 10
LENDERS AND COMMITMENTS
Lender
Address
Commitment ($)
The Toronto-Dominion Bank
700 West Georgia Street
Suite 1700
Vancouver, BC V7Y 1B6
50,000,000 1
Bank of America, N.A., Canada Branch
181 Bay Street, Suite 400, Toronto, ON M5J 2V8
40,000,000
Bank of Montreal
885 West Georgia Street, Suite 1700, Vancouver, BC V6C 3E8
40,000,000
Wells Fargo Bank, N.A., Canadian Branch
330 - 200 Burrard Street, Vancouver, BC V6C 3L6
40,000,000
Royal Bank of Canada
Suite 2100, 666 Burrard Street, Vancouver, BC V6C 3B1
40,000,000
Canadian Imperial Bank of Commerce
161 Bay Street, 8th Floor, Toronto, ON M5J 2S8
30,000,000 2
Fédération des caisses Desjardins du Québec
110 - 9th Avenue SW, Suite 410, Calgary, AB T2P 0T1
30,000,000
HSBC Bank Canada
Suite 200 - 885 West Georgia Street, Vancouver, BC V6C 3G1
30,000,000
TOTAL
 
300,000,000



                                                                




1A portion of the Commitment of The Toronto-Dominion Bank consisting of
$20,000,000 (less the amount of all Existing Documentary Credits outstanding
from time to time) will be represented by the Swing Line Commitment.
2A portion of the Commitment of Canadian Imperial Bank of Commerce will consist
of the amount of all Existing Documentary Credits outstanding from time to time.



